DISMISS; Opinion Filed July 11, 2013.




                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01343-CV

                    DONNA GAIL PARKER, Appellant
                                  V.
     TURTLE CREEK FINANCIAL GP., LLC AND RANDY DOWDING, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-13806-D

                                MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Evans
                                     Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated March 12, 2013, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file the brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court

regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE
121343F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DONNA GAIL PARKER, Appellant                          On Appeal from the 95th Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-01343-CV         V.                         Trial Court Cause No. DC-09-13806-D.
                                                      Opinion delivered by Justice Evans.
TURTLE CREEK FINANCIAL GP., LLC                       Justices Lang and Myers participating.
AND RANDY DOWDING, Appellees

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellees TURTLE CREEK FINANCIAL GP., LLC AND
RANDY DOWDING recover their costs of this appeal from appellant DONNA GAIL PARKER.


Judgment entered this 11th day of July, 2013.




                                                      /David W. Evans/
                                                      DAVID W. EVANS
                                                      JUSTICE




                                                –2–